—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Babylon, dated April 26, 1996, which denied the petitioners’ application for two area variances, the *390petitioners appeal from a judgment of the Supreme Court, Suffolk County (Seidell, J.), entered March 17, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The respondent properly weighed the factors set forth in Town Law § 267-b. Its determination was rational and was supported by substantial evidence (see, Matter of Khan v Zoning Bd. of Appeals, 87 NY2d 344; Matter of Sasso v Osgood, 86 NY2d 374).
The petitioners’ argument concerning an alleged prior inconsistent determination by the respondent as to a neighboring property was not raised before the respondent and is, therefore, not properly before this Court on appeal (see, Knight v Amelkin, 68 NY2d 975; Matter of Barretto v Zoning Bd. of Appeals, 123 AD2d 692). Ritter, J. P., Thompson, Goldstein and Mc-Ginity, JJ., concur.